Motion Granted, Appeal Dismissed, and Memorandum Opinion filed January
28, 2021.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-20-00305-CV

                    IN THE INTEREST OF J.C., A CHILD

                    On Appeal from the 211th District Court
                             Denton County, Texas
                     Trial Court Cause No. 2009-30700-211


                          MEMORANDUM OPINION

      This is an appeal from an order in a suit to modify the parent-child relationship
signed December 26, 2019. On January 19, 2021, appellant filed a motion to dismiss
the appeal. See Tex. R. App. P. 42.1. The motion is granted, and the appeal is
dismissed.

                                   PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.